IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39731

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 409
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 19, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KARENE MACHEL FAUBLE,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order revoking probation and requiring execution of unified seven-year sentence
       with three-year determinate term for possession of a controlled
       substance, affirmed; order relinquishing jurisdiction, affirmed; order denying
       I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Karene Machel Fauble pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1).   The district court imposed a unified seven-year sentence with a three-year
determinate term, but after a period of retained jurisdiction, suspended the sentence and placed
Fauble on probation. Subsequently, Fauble admitted to violating several terms of the probation,
and the district court consequently revoked probation and ordered execution of the original
sentence. However, the district court retained jurisdiction and sent Fauble to participate in the
rider program. Thereafter, the district court relinquished jurisdiction. Fauble filed an I.C.R. 35
motion for reduction of her sentence, which the district court denied. Fauble appeals, contending

                                                1
that the district court abused its discretion in revoking probation and should have sua sponte
reduced Fauble’s sentence upon revocation of probation. Fauble further asserts that the district
court erred in relinquishing jurisdiction, that her sentence is excessive, and that the district court
erred in denying her Rule 35 motions.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 326, 834
P.2d at 328. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id. Fauble has not shown that the district court abused its
discretion in revoking probation.
       In this case, Fauble also asserts that the district court abused its discretion in refusing to
grant probation following a period of retained jurisdiction. After Fauble’s period of retained
jurisdiction, the district court relinquished jurisdiction. We note that the decision to place a
defendant on probation or whether, instead, to relinquish jurisdiction over the defendant is a
matter within the sound discretion of the district court and will not be overturned on appeal
absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981);
State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990). The record in this


                                                  2
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that Fauble has failed to show that the district court
abused its discretion in relinquishing jurisdiction.
        Fauble also contends that the unified sentence of seven years, with a minimum period of
confinement of three years, is excessive and constitutes an abuse of discretion. Sentencing is
also a matter for the trial court’s discretion. Both our standard of review and the factors to be
considered in evaluating the reasonableness of a sentence are well established and need not be
repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct.
App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State
v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length
of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726,
170 P.3d 387, 391 (2007).
        When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Fauble argues that all of the
relevant goals of sentencing could have been accomplished with probation. As noted above,
however, the district court found that probation was not an appropriate course of action in
Fauble's case. The record does not indicate that the district court abused its discretion in this
case.
        A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73. Fauble has failed to show that the district court erred in denying her Rule 35 motion.


                                                  3
       Applying the foregoing standards, and having reviewed the record in this case, the district
court did not abuse its discretion in revoking probation, relinquishing jurisdiction, ordering
execution of Fauble’s original sentence without modification, or denying her Rule 35 motion.
Therefore, the orders revoking probation, relinquishing jurisdiction, and denying Fauble’s
Rule 35 motion are affirmed.




                                                4